DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 15 January 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the joint ends (claims 15-16, 21-23), engagement structure (claim 15, 21), the radial engagement structure (claim 22), and the axial engagement structure (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner recommends canceling these limitations as it appears adding such to the Figures would introduce at least some small amount of new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claims 15 is objected to because of the following informalities:  “the axial direction” should read “an axial direction” as this is the first recitation of such.  Appropriate correction is required.

Claims 18-20 are objected to because of the following informalities:  “as MF spring” (claim 18) should read “an MF spring”, “as VF spring” (claim 19) should read “a VF spring”, and “as SS50 spring” (claim 20) should read “an SS50 spring” as this is the first recitation of such.  Appropriate correction is required.

Claims 21 is objected to because of the following informalities:  “the axial direction” should read “an axial direction” as this is the first recitation of such, and “and or” should read “and/or”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement structure” in claims 15 and 21, and “radial engagement structure” and “axial engagement structure” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 15, 21, and 22
Claims 15, 21, and 22 are alternatively and/or additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 15, 21, and 22 each recite either “an engagement structure” or a “radial” or “axial” “engagement structure”. As there is no disclosed structure associated with such in the original disclosure it cannot be said to be enabled to one of ordinary skill in the art to duplicate the invention. Appropriate correction is required. Examiner recommends canceling these claims as it does not appear sufficient written description can be added to the disclosure without adding at least some amount of new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “engagement structure” (claims 15 and 21), “radial engagement structure” (claim 22), and “axial engagement structure” (claim 22) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically the original specification and claims do not recite any structure that could perform the function and the original drawings do not illustrate such. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “said expander ring comprises an MF spring”. This recitation is indefinite for several reasons. First it is unclear if this is the prior recites “expander spring”. Second it is unclear what the metes and bounds of “MF” are as it does not appear to be commonly used terms of art, and though Applicant’s specification describes that the springs of various Figures are such springs (e.g. 8E is disclosed as an MF spring, etc.) it is unclear what exactly makes a spring an MF, spring. Finally the use of the phrase “comprising” is indefinite as it is unclear if the expander ring is an MF spring or if the MF spring is merely a component part of the expander ring (which Examiner notes would fail to meet at least the written description requirement of 35 USC 112(a)). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended this limitation to mean “said spacer expander spring is corrugated in the axial direction”.

Claims 18-20 each recite that the expander spring is “embodied as” a specific type of spring (an MF spring in claim 18, a VF spring in claim 19, or an SS50 spring in claim 20). These recitations are indefinite for several reasons. First it is unclear what the metes and bounds of “MF”, “VF”, and “SS50” are as they do not appear to be commonly used terms of art, and though Applicant’s specification describes that the springs of various Figures are such springs (e.g. 8E is disclosed as an MF spring, 8F is disclosed as a VF spring, 8C (similar to 8G) is disclosed as a SS-50 spring, etc.) it is unclear what exactly makes a spring an MF, VF, or SS50 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H04-56971.
With regard to claim 17, JP ‘971 discloses a multi-piece piston ring (as seen in Figs. 1-6), comprising: an upper scraper ring (10) having two flank surfaces (e.g. the upper and lower surfaces), an outer scraping surface (i.e. the outer radial surface) and an inner spring contact surface (i.e. the inner radial surface, shown in Figs. 1-6 as contacting spring 12); a lower spring support ring (15) having an upper flank surface (i.e. an upper surface thereof); an expander .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over DE 1232419 alone.
With regard to claim 14, DE ‘419 discloses a multi-piece piston ring, comprising: an upper scraper ring having two flank surfaces, an outer scraping surface and an inner spring contact surface; a lower support ring having two flank surfaces, an outer spring contact surface and a support ring inner surface; an expander spring having upper and lower sides thereof which, in use, are adapted to abut a respective lower one of the flank surfaces of the upper scraper ring 
DE ‘419 fails to disclose that the expander spring is an MF spring (i.e. as interpreted in light of the above 112(b) rejection of this limitation to be an expander spring that is corrugated in the axial direction), however it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of DE ‘419 such that the expander spring is corrugated in the axial direction (versus the radial direction) as Examiner hereby takes official notice that the art is replete with spacer expanders for multi-piece piston rings that are corrugated in either the axial or radial direction. Such a modification would provide the expected result of tailoring the amount of biasing force the expander spring has against the scraper ring for various applications.

With regard to claim 15, DE ‘419 discloses joint ends (31 and 32) of the lower support ring are provided with an engagement structure which align the joint ends relative to one another in the axial direction and/or radial direction (i.e. in light of the 112(b) rejection of this limitation above as best interpreted by Examiner that orientation and structure of the split at the joint ends that define the joint ends is considered an engagement structure, and such can aid in aligning the joint ends in the axial or radial direction as when installed at least they can abut one another if/when compressed).

claim 16, DE ‘419 discloses that the lower support ring is preloaded such that joint ends thereof adjoin one another or are pushed against one another (Examiner notes that this is considered a product by process limitation and/or an intended use limitation (i.e. the line between the two is blurred as preloading and pushing the ends together could be reasonable considered either a process by which the final product is made or a method of using limitation) as it is describing a process by which the support ring can be used (i.e. applying a force thereon/therein prior to installation) and it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As the support ring of DE ‘419 can be used in or made by such a process it is considered to anticipate such).

Claims 21-23, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over JP H04-56971 alone.
With regard to claim 21, JP ‘971 is silent as to joint ends of the lower support ring are provided with an engagement structure which align the joint ends relative to one another in the axial direction and/or radial direction. However Examiner hereby takes official notice that the art is replete with support rings and side rails (which can be considered support rings as they support the piston ring in the groove) that are split and have joint ends provided with an engagement structure which align the joint ends relative to one another in the axial direction and/or radial direction (i.e. in light of the 112(b) rejection of this limitation above as best interpreted by Examiner that orientation and structure of the split at the joint ends that define the joint ends is 

With regard to claim 22, the combination (of claim 21 above) discloses a radial engagement structure at the radial leg aligns the joint ends of the spring support ring in the radial direction and/or wherein an axial engagement structure at the axial leg aligns the joint ends relative to one another in the axial direction (i.e. the combination discloses a split running through the support ring such that part of the split/joint would have to be at/proximate the axial let, and such can be considered at least an axial engagement structure as it aids in aligning the ends as when compressed enough they would abut).

With regard to claim 23, JP ‘971 is silent as to the lower support ring being preloaded such that joint ends thereof adjoin one another or are pushed against one another. However Examiner hereby takes official notice that the art is replete with support rings and side rails (which can be considered support rings as they support the piston ring in the groove) that are split and have joint ends provided with an engagement structure which align the joint ends relative to one another in the axial direction and/or radial direction (i.e. in light of the 112(b) rejection of this limitation above as best interpreted by Examiner that orientation and structure of the split at the joint ends that define the joint ends is considered an engagement structure, and such can aid in aligning the joint ends in the axial or radial direction as when installed at least they can abut one another if/when compressed). Such a modification would allow for easier installation of the lower support ring due to the joint/split. Additionally Examiner notes that this In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As the support ring of DE ‘419 can be used in or made by such a process it is considered to anticipate such.

Examiner’s Comments/Recommendations
Examiner recommends overcoming the above claim and drawing objections, and 35 USC 112 rejections in the manner as detailed by Examiner above in addition to the following amendments to the independent claim: in claim 14 Examiner recommends claiming additional structure that Applicant believes defines an “MF” spring in addition to that the lower support ring contact projections are radially outside an outermost periphery of the lower support ring and act to radially contain the support ring; and in claim 17 Examiner recommends claiming a specific spring shape (e.g. one of claim 18-20 including the specific structure that Applicant believes defines wither the “MF”, “VF”, or “SS50” spring).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675